﻿First of all, Sir, let me
congratulate you on your election to the presidency of the
fifty-second session of the General Assembly. Your election
is a reflection of the confidence and the hope that this body
has in your abilities to guide this session to a successful
conclusion.
I would also like to take this opportunity to express
my delegation’s profound gratitude and appreciation to your
predecessor, Ambassador Razali Ismail, for the exemplary
manner in which he carried out his responsibilities and
steered the work of the General Assembly during his term
as President.
It is also my privilege to take this opportunity to
extend, on behalf of my delegation and on my own behalf,
a very warm welcome to the new Secretary-General,
Mr. Kofi Annan. We have no doubt that his long
experience as an international civil servant and his vast
knowledge of the United Nations system will give him all
the insights he requires for carrying out his responsibilities
fairly and firmly. He deserves every assistance and support
from all Member States of the Organization.
With great enthusiasm for capitalizing on the
opportunities created by the end of the cold war, we
embarked on a journey to revitalize the United Nations and
to reform the way it functions, making it more effective and
capable of playing the central role it is entitled to in
maintaining the world order, and perhaps shaping a new
world order for the future.
However, as the discussions continue, the views
remain far from consensus, even on the single issue of
restructuring the Security Council, which I agree is
important and pivotal. But at this point we should remind
ourselves that in our approach to reform we should be
covering the whole spectrum of political, social, economic
and legal activities of the United Nations and its
specialized agencies.
It is rather disappointing that the focus is at present
mainly on the restructuring of the Security Council.
Furthermore, the proposals made so far on this issue are
sadly inadequate, and many suggest the creation of a new
form of idiosyncrasy.
In the absence of a formula which is comprehensive
and just, we may as well suggest the following.
First, increase the number of non-permanent
members in the Council to an appropriate level, reflecting
the growth of the membership and its present diversity.
Secondly, amend paragraph 2 of Article 23 of the
Charter to enable the non-permanent member States to be
re-elected for any number of consecutive terms, so that
those who seek to occupy a seat in this important body on
a continuing basis can do so as long as they enjoy the
confidence and support of the Member States.
Thirdly, encourage the permanent members of the
Security Council to agree among themselves on an accord
which will remove or at least minimize the common
apprehension arising from the fear of their misusing the
veto power.
My delegation applauds the efforts of the Secretary-
General to bring much needed reforms to the
administrative and financial functioning of the
Organization. The proposals that he submitted to the
Assembly on 16 July 1997 deserve our careful
consideration, as they contain far-reaching and
constructive arrangements which will at least help the
United Nations emerge from its present difficulties.
The enthusiasm which followed the end of the cold
war also provided us the opportunity to meet in several
international conferences to deal with some of the issues
of true concern to all of us. These issues include the
environment, social development, population, women,
human settlements and food security. At those meetings
we adopted ambitious action plans, reaching the
conclusion that sustainable development should be the
core of the achievement of our objectives. Yet without the
genuine and sincere will of the international community
to honour their commitments, the action plans, which bear
enormous price tags, cannot be implemented effectively.
11


This stark truth dominated the special session of the
General Assembly in June this year, when we noted the
lack of progress in the international action called for in the
historic Agenda 21 of the 1992 Earth Summit.
The emission of greenhouse gases is continuing
unabated, polluting the environment and warming the global
atmosphere more and more. If the latest predictions of the
Intergovernmental Panel on Climate Change (IPCC) on
greenhouse-gas emissions and global warming were to
come true, then by the year 2100 almost 80 per cent of the
low-lying island countries, including my own, would be
submerged in the sea.
For the Maldives and other small island developing
States, which are most affected by the degradation of the
world’s environment, the lack of progress in international
action is most lamentable. We are not only fearful of an
impending danger, we are also anxious that unless the
world acts now and swiftly, it may be too late for us to
avoid environmental catastrophe.
If we care to halt and reverse this lurking threat, we
need the unwavering commitment and cooperation of the
entire international community. And there is nothing we can
do on our own.
Ever since my President, Mr. Maumoon Abdul
Gayoom, apprised this Assembly in 1987 of the impending
environmental disaster that rising sea levels posed to our
country, the Maldives has been warning vigorously, at
national, regional and international levels, of this problem.
Today I am happy to state that at the national level we
are continuing successfully to create environmental
awareness by involving non-governmental organizations and
the private sector. We have also successfully implemented
a few projects to protect and preserve the environment. For
instance, under the two-million-tree national programme the
people of the Maldives have planted eight trees per person
in the last two years. I wonder what a spectacular impact
we could have on our planet if we could plant eight trees
per person in the entire world over the next two years.
At the regional level, the Delhi Declaration of the
Environment Ministers of the South Asian Association for
Regional Cooperation (SAARC) stands as testimony to our
regional efforts. The Declaration, which reflected the
common position of our region on global environmental
issues, was presented to this Assembly by President
Gayoom at its nineteenth special session. Another important
meeting of SAARC environment ministers is scheduled to
be held this month in the Maldives.
At the international level, we are working closely
with the Alliance of Small Island States (AOSIS) to
pursue our cause. We attach the utmost importance to the
swift and steady implementation of the Barbados
Programme of Action for the Sustainable Development of
Small Island Developing States, and once again we call
upon the developed countries to fulfil their commitments
and pledges of support.
In this connection, we call upon the industrialized
countries to follow the examples set by the United
Kingdom and the European Union during the nineteenth
special session of the General Assembly and to commit
themselves to legally binding and meaningful targets to
reduce their greenhouse-gas emission levels.
For the Maldives, a country that will be affected
severely, if not fatally, by climate change, it is hard to
accept a target below the 20 per cent reduction level by
the year 2005, as contained in the AOSIS protocol, as a
meaningful reduction.
Last month the Maldives hosted the thirteenth
session of the Intergovernmental Panel on Climatic
Change, which was regarded not only as a very important
meeting on the subject, but also a very timely one, as the
world is looking forward eagerly and with great optimism
to the forthcoming third session of the Conference of the
Parties to the United Nations Framework Convention on
Climate Change in Kyoto.
My country and many other small States in the
developing world, especially those among the least
developed countries, have placed our trust in the United
Nations to help us face and overcome the inherent
constraints we have as we continue our quest towards
progress and prosperity. We also look to the United
Nations to develop policies and take effective measures to
protect us from threats, whether economic or political,
and alleviate our sufferings from environmental
calamities. The fact is that we cannot on our own face the
odds and that our economies are more vulnerable than
those of larger and more prosperous States. Protection of
the weaker should not be seen as a burden, but rather as
a shared responsibility of all, recognizing the realities of
our diversified membership in this Organization.
While liberalization of the world economy may have
boosted the prospects for some of the developing
12


countries to successfully integrate themselves into the new
international trading arrangements, those with little access
to the world market, capital and new technologies find
themselves becoming marginalized, away from the
mainstream of the world economy.
The gap between the rich and the poor is continuing
to grow unabated. Several developing countries, and
particularly the least developed of them, still continue to
suffer from endemic poverty, which is compounded by the
severe debt burden and leads to political and economic
dislocation.
The overall decline in official development assistance
over the years has aggravated the conditions of the least
developed countries. Unless the developed countries fulfil
their commitment to reach the United Nations accepted
target of dedicating 0.7 per cent of gross national product
to official development assistance and intensify their efforts
to reverse the present downward trend, hopes for the least
developed countries will remain as grim as ever.
The Committee for Development Planning, at its
thirty-first session, held in May this year, proposed in its
report that the Maldives be graduated from the least
developed countries list at the time of the next review in
the year 2000, if we continue to prosper at the present rate.
We are overwhelmed to see our development efforts
being rewarded with a decision of expulsion. Over the
years, my country has successfully cleared numerous
hurdles in the path of socio-economic development, despite
its limited resources. We were able to improve the per
capita income, raise the standard of living of the people and
provide basic services to the community and individuals at
higher levels than many others in the least developed
country category.
This success was in large measure due to the stable
political climate that we enjoyed, which in turn provided us
the opportunity to implement carefully planned, action-
oriented policies and strategies. At the same time, we could
not have achieved these happy results without the support
we received from friendly countries and multilateral
organizations.
However, if one were to consider these few
achievements against the background of an extremely
fragile economy deprived of natural resources, and a high
dependency on tourism and fisheries — both of which are
susceptible to global economic change and environmental
and other external factors — the whole scenario could
easily change from a happy and promising one to an
obscure and insecure one. The vulnerability of our
economy compels us to continue to depend on external
resources, to build infrastructures that we cannot build on
our own and to develop our own needed human resources
for further development.
Furthermore, the smallness of our countries has also
made us vulnerable to the activities of drug-trafficking,
money-laundering, terrorism and other forms of organized
crime carried out by criminals who are looking for new
territories to operate from. We therefore need to remain
close to our development partners in a relationship of
trust, which is far beyond kindness and charity. Therefore,
my delegation would like to stress the importance of
developing and applying a vulnerability index for the
small island developing States as a basic and meaningful
criterion for determining the status of least developed
countries, recalling the content and the spirit of resolution
51/183.

I cannot overemphasize the important role that the
regional organizations are playing in international
relations: fostering mutual trust and understanding and
opening up greater prospects for the promotion of peace,
stability and socio-economic cooperation within the
region.
The activities of the South Asian Association for
Regional Cooperation (SAARC), to which my country
proudly belongs, are no exception. In fact, I am happy to
state that the ninth SAARC summit, held in the Maldives
in May this year, has adopted far-reaching and bold
initiatives that will bring the countries of South Asia
closer to each other and enhance further cooperation
between them in the economic and technical fields.
Among other important decisions, we have pledged to
eradicate poverty from our region as early as possible,
preferably by the year 2002. We have joined hands to
accelerate our efforts to achieve trade liberalization and
establish a free-trade area by the year 2001. We have
also, for the first time, decided to begin informal political
consultations in order to enhance and foster good-
neighbourly relations, relieve tension and build trust and
confidence between and among Member States.
The alarming level of tension that exists on the
international political scene is of utmost concern to us. In
the recent past, we have witnessed in various regions of
13


the world the reigniting of old conflicts the emergence of
new and serious ones that possess the intensity to stretch
the United Nations to its limits.
The dangerous developments unfolding in the region
of the Middle East have brought into question once again
the credibility and effectiveness of the United Nations. The
present Israeli Government’s arrogance towards and utter
disregard for United Nations resolutions and the agreements
that they themselves reached with the Palestinians under the
Oslo accords have shattered the little hope that the people
of Israel, Palestine and the international community at large
had for a lasting solution to this age-old conflict. Recent
events have drastically diminished the confidence that is so
essential for the success of the process, leaving us to
wonder if peace will ever come to this region.
The General Assembly met twice in emergency
session this year to consider the issue. At those sessions,
the international community almost unanimously rallied
behind the Middle East peace process and demonstrated its
genuine and unwavering support. While my delegation fully
shares the view that continued negotiations in good faith
between the two parties is essential for a permanent
solution to the conflict, we strongly believe that the United
Nations also has an important and crucial role to play in the
peace process. The decisions of the General Assembly and
the Security Council must be respected and fully
implemented without any preconditions. We call on both
parties to respect the agreements reached so far and to
exercise maximum restraint in resorting to activities that
may undermine the peace process.
The situation in Bosnia and Herzegovina may have
faded a little from the headlines of the international press,
but we must realize that our job will not be complete unless
and until the perpetrators of genocide and other brutal
crimes in that country are brought to justice.
In the field of disarmament and arms control, the
international community has achieved considerable success.
The indefinite extension of the Treaty on the Non-
Proliferation of Nuclear Weapons (NPT), the adoption of
the Comprehensive Nuclear-Test-Ban Treaty (CTBT) and
the entry into force of the Chemical Weapons Convention
are testimony to this. The Maldives attaches utmost
importance to the efforts of global and regional
disarmament and arms control, and vehemently supports
them. It was in this spirit that we signed the CTBT two
days ago.
Contrary to our expectations, the era of peace and
economic prosperity of the post-cold-war era has so far
proved elusive. Outbreaks of violence and ethnic strife in
several parts of the world have precipitated unbelievable
levels of human suffering. Conflicts within States have
crossed national boundaries and ignited conflicts of
international proportions. Unless the United Nations is
equipped to act swiftly on such symptoms of rupture,
large numbers of people will remain in the shadow of
conflicts. We should redouble our efforts to deliver on the
promise of peace, human rights, fundamental freedoms
and economic prosperity contained in the Charter of this
Organization.
The United Nations should not be solely a political
forum. It was meant to cover the wide spectrum of all
human activities with institutions for social as well as
economic matters. The disparities vividly observed around
the world, a half century after the creation of the United
Nations, prove that none of the institutions has diminished
in importance. They were created to remedy these
imbalances among States and to contribute to justice,
equality and peace. They were established to build and
consolidate a climate of cooperation, to help each other
on the basis of moral and ethical obligations and not
merely of charity. They were erected to help the poor —
not just some of them, while neglecting others; to help
children — not just some of them, while neglecting
others; to consolidate human rights — not just some
aspects of it, while neglecting others; and to further peace
and prosperity for all mankind — not just for certain
segments of humanity.
If we want the United Nations to perform the duties
that we have entrusted to it, then we should ensure that
we honour our financial obligations to it. My delegation
is convinced that without a firm and sound financial
footing, even our reform efforts will be totally
meaningless.





